             CASE 0:20-cr-00196-ADM-BRT Doc. 16 Filed 09/21/20 Page 1 of 1
                                           OFFICE OF THE
*KATHERIAN D. ROE                                                                          JAMES BECKER
 Federal Defender                  FEDERAL DEFENDER                                     *SHANNON ELKINS
                                        District of Minnesota                                   LISA LOPEZ
*MANNY ATWAL                                                                                    KEALA EDE
 First Assistant Defender               107 U.S. Courthouse                               DOUGLAS MICKO
                                       300 South Fourth Street                                ROB MEYERS
*DOUGLAS OLSON                                                                             ERIC RIENSCHE
 Senior Litigator
                                       Minneapolis, MN 55415                           *ANDREW MOHRING
                                        Phone: 612-664-5858                              SARAH WEINMAN
CHAD M. SPAHN                            Fax: 612-664-5850                                Assistant Defenders
Senior Investigator
                                                                          *MSBA Certified Criminal Law Specialist


September 21, 2020

Honorable Elizabeth Cowan Wright
United States Magistrate Judge
Suite 342, Federal Building & US Courthouse
316 North Robert Street
St. Paul, MN 55101

Re:        United States v. Al-Madioum
           Crim. No. 20-196 (ADM/BRT)

Dear Magistrate Judge Wright,

The above-captioned case is scheduled for an arraignment and detention hearing today,
September 21, 2020 at 2:00 PM. Counsel is requesting a continuance of the hearing pursuant to
§ 3142(f)(2)(B). Good cause exists to allow for the continuance because counsel needs additional
time to investigate and verify information for the detention hearing. Counsel has consulted with
the government and they do not object to a continuance. Mr. Al-Madioum has been fully advised
of his rights to have a detention hearing today, and agrees the continuance is in his best interest.
If the hearing is continued, the parties respectfully request that the hearing be continued to
Tuesday, September 29, 2020.

Sincerely,

s/ Manny Atwal

MANNY K. ATWAL
First Assistant Federal Defender

MKA/jzf

cc:        Andrew Winter, AUSA
           Melissa Perez, USPO
